991 F.2d 808
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Volker Keith MEINHOLD, Plaintiff-Appellee,v.UNITED STATES DEPARTMENT OF DEFENSE and United StatesDepartment of the Navy, Defendants-Appellants.
No. 93-1077.
United States Court of Appeals, Federal Circuit.
March 2, 1993.

Before PLAGER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ORDER
PER CURIAM.


1
The district court having entered a permanent injunction, the question of the validity of the preliminary injunction that is the subject of this appeal has become moot.   Fundicao Tupy S.A. v. United States, 841 F.2d 1101 (Fed.Cir.1988);   Burbank-Glendale-Pasadena Airport Auth. v. City of Los Angeles, 979 F.2d 1338, 1340, n. 1 (9th Cir.1992).   Accordingly, the case is remanded to the district court with instructions to vacate the preliminary injunction as moot.